Citation Nr: 1754347	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  06-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes.

6.  Entitlement to service connection for dyslipidemia, to include as secondary to diabetes.

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active naval service from February 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of procedural background, in September 2016, the Board denied the claims on appeal.  The Veteran appealed the issues to the Veterans Claims Court.  In June 2017, the Court Clerk vacated the Board's decision and remanded the claims for action consistent with the directives of a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran believes he was exposed to Agent Orange during his military service.  At a May 2003 Agent Orange registry examination, he reported that he was sprayed with Agent Orange and may have eaten food contaminated with Agent Orange.  The Veteran has reported that he was an aviation electrician aboard an aircraft carrier.  His DD 214 reflects that he received education/training included "NTC for Airman" and "NTC for Aviation Electrician's Mate Third and Second Class."  In October 2005, the Veteran reported that he was exposed to Agent Orange when aircraft that had mechanical problems dumped Agent Orange over the Gulf of Tonkin.  The Veteran also stated that he was exposed to Agent Orange in his work maintaining aircraft.

In September 2010, the Board remanded the Veteran's claims for additional development as the record did not contain sufficient information to determine whether the Veteran would have been exposed to Agent Orange during service.  Specifically, the September 2010 remand instructed the AOJ to contact VA's Office of Public Health and Environmental Hazards (OPHEH) and the Department of the Navy to determine the likelihood that the Veteran would have been exposed to Agent Orange from airplanes.  The AOJ was also asked to obtain information regarding whether airplanes dumped Agent Orange in the Tonkin Gulf.  

Regarding the Veteran's hemorrhoid disorder, the Veteran has indicated that he underwent surgery for treatment of hemorrhoids during basic training in 1967.  He stated that the surgery was performed at the U.S. Naval Hospital at San Diego in March 1967.  The Board's September 2010 remand directed the AOJ to obtain treatment records directly from the U.S. Naval Hospital at San Diego.

For the reasons discussed below and as outlined in the June 2017 JMR, the Board finds there was not substantial compliance with the September 2010 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2012, September 2012, and March 2013, the AOJ sent letters to the OPHEH requesting information.  In an undated Defense Personnel Records Information Retrieval System (DPRIS) "Agent Orange Claim" screenshot, the AOJ noted that the Veteran claimed that aircraft would dump Agent Orange prior to landing on the aircraft carrier from November 1969 to January 1970.  The AOJ requested that the JSRRC "verify whether or not personnel on the USS Coral Sea were exposed to Agent Orange when aircraft landed and dumped Agent Orange.  

In a September 2015 Report of General Information form, the AOJ indicated that an OPHEH representative stated that the Veterans Health Administration (VHA) could not render an opinion on whether the Veteran was exposed to Agent Orange, only the Veterans Benefits Administration (VBA) could make such a determination.  

In the September 2010 Board remand, it was noted that the JSRRC indicated that it could not verify exposure to herbicides based on contact with aircraft; however, it required an opinion from the OPHEH and the Department of the Navy to address the "likelihood that the Veteran would have been exposed to Agent Orange from
airplanes," and "whether airplanes dumped Agent Orange in the Tonkin Gulf."

Based on the only information in the record to document the OPHEH's response, i.e., the September 2015 Report of General Information form, the OPHEH stated that it could not render an opinion on whether the Veteran was exposed to Agent Orange.  However, the Board finds that this response did not address the specific questions detailed in the September 2010 Board remand, to include whether any planes located on the ship that the Veteran served on would have had herbicides on them upon return from flying missions in Vietnam and whether planes would have dumped Agent Orange into the Gulf of Tonkin.  Additionally, the Board notes that the AOJ did not obtain a response from the Department of the Navy.

Moreover, the AOJ did not comply with the Board's September 2010 remand directives regarding the Veteran's records from the Naval Hospital in San Diego, California.  Notably, following the AOJ's request for the Veteran's treatment records, in November 2012, the San Diego Naval Medical Center stated that the records were no longer stored at their facility.  The AOJ was informed that the
records had either been retired to the "National Personnel Records Center
[NPRC] for ALL inpatient/surgical records and dependent/retiree Outpatient
Records or the Department of Veterans Affairs Records Management Center (VA
RMC) for all Active Duty Health Records (Outpatient Records)."  The San
Diego Navy Medical Center provided the AOJ with contact information for both the
NPRC and the VA RMC. 

In May 2013, the RO sent requests to the NPRC and the VA RMC; however, these requests did not specify that the AOJ sought the Veteran's Naval Hospital records from March 1967.  The AOJ sent second requests to the NPRC and the VA RMC in August 2013.

Following an August 2013 response from the NPRC stating that all VA requests for military personnel and medical records should be initiated through the Personnel Information Exchange System (PIES).  In an October 2015 PIES request, it was noted that the search results for active duty inpatient clinical records for surgery
performed in March 1967 at the San Diego Naval Hospital, were negative.  In an October 2015 letter to the Veteran, the AOJ informed him that the October 2015 NPRC search resulted in negative results.  

The Board notes that the AOJ did not conduct further follow-up requests for information from the VA RMC, and the May and August 2013 requests to the VA RMC did not specify that treatment records were sought from the Naval Medical Center in San Diego.  As such, a remand is warranted for further development as indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send an inquiry to VA's Office of Public Health and Environmental Hazards to assist in determining the following:

(a)  Whether it is at least as likely as not (50 percent or greater likelihood) that any planes located on the ship that the Veteran served on would have had herbicides on them upon return from flying missions in Vietnam.  

(b)  Whether it is at least as likely as not (50 percent or greater likelihood) that planes would have dumped Agent Orange into the Gulf of Tonkin.

2.  The AOJ should send an inquiry to the Department of the Navy to assist in determining the following:

(a)  Whether it is at least as likely as not (50 percent or greater likelihood) that any planes located on the ship that the Veteran served on would have had herbicides on them upon return from flying missions in Vietnam.  

(b)  Whether it is at least as likely as not (50 percent or greater likelihood) that planes would have dumped Agent Orange into the Gulf of Tonkin.

3.  Contact the VA RMC and specifically request treatment records from the San Diego Naval Hospital for treatment rendered in March 1967 for inclusion in the Veteran's claims file.

4.  All requests and responses received from each contacted entity (i. e., VA's Office of Public Health and Environmental Hazards, Department of the Navy, and VA RMC) should be associated with the claims file.  If the requested records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.  

5.  If treatment records indicating in-service treatment for hemorrhoids are obtained, the Veteran should be scheduled for a VA examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

The examiner should:
(a) State whether the Veteran currently has hemorrhoids.

(b) Provide an opinion as to whether any current hemorrhoid disability is at least as likely as not (50 percent or greater likelihood) related to service, including any in-service treatment for hemorrhoids.  The examiner should provide a detailed rationale, with references to the record, for the opinion.

6.  Following the requested development, the Veteran's claims should be readjudicated based upon all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




